Citation Nr: 0029035	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.

3.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	To Be Clarified



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from May 1942 to January 1946 and died in 
August 1998, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  



REMAND

A preliminary review of the record discloses a need to 
clarify the appellant's desire concerning her representative.  
While a private attorney has been providing representative 
assistance to the appellant since the Notice of Disagreement 
filed in this appeal, a Memorandum from the Disabled American 
Veterans dated in October 2000 forwarded a letter from the 
appellant to the Board in which she referred to that 
organization as her "power of attorney."  However, there 
does not appear to be any document of record appointing the 
Disabled American Veterans as her power of attorney or 
representative.  The appellant should be requested to clarify 
who she wants to represent her in this appeal.

The letter forwarded to the Board indicates that the 
appellant continues to desire a hearing at the RO before the 
Hearing Officer and requests that the claims file be returned 
to the RO to afford her such a hearing.  The Board would 
observe that the RO has rescheduled the appellant's hearing 
on more than one occasion.  However, the appellant's October 
2000 letter provides good cause for yet again rescheduling 
her hearing by indicating that she was unable to attend the 
previous hearings due to illness.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The appellant should be requested to 
clarify who she wants to represent her in 
connection with her current appeal and 
she should be furnished the appropriate 
forms to designate a representative.

2.  The appellant should be scheduled for 
a hearing before the Hearing Officer at 
the RO at the next available opportunity.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



